DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) in view of Moseler et al. (2014/0373574). Dichter teaches a system for producing glass articles from glass tubing comprising a converter including a plurality .  
Regarding claims 2-3, Moseler teaches the glass tube is cycled through from one station to another, i.e. A1 to A8, wherein different gas flows is supplied to a distal end of the glass tube at the different stations for a length of time the glass tube dwells at the station for the desired processing step ([0060]). Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to expect the gas to be supplied in a pulse for a duration that is about equal or less than the dwell time of the glass tube at each of the station, as a length longer would be useless when the glass article has moved on to another station and a length shorter would not be sufficient for achieve the goal at the station. 
Regarding claim 4, Dichter teaches supplying a gas into the glass tube with a gas pulse sufficient to open a meniscus of the glass formed at the proximal end of glass tube formed during thermal separation (figure 5, page 2 right column, lines 10-19).  
Regarding claims 8-11, Moseler teaches the manifold comprises a plurality of mass flow controllers (24), which comprises valves, each of the mass flow controllers fluidly coupled to the one of the plurality of conduits (figure 1c, 3c, [0065]), and naturally through the respective glass tube connectors.  Moseler further teaches actuation of the mass flow controllers, which suggests actuators, coupled to each of the plurality of valves ([0065]), wherein the valves naturally operate to open and close, thus controlling the flow of gas to the distal end of the glass article. Furthermore, mass flow controllers are also considered flow meters and controllers that can measure and vary a flow rate of the gas. Since mass flow controllers can be set to a desired flow rate, it can be operated to accommodate a different length article.
Regarding claim 12, Moseler teaches the manifold comprises an inner ring (12) having a gas supply channel (19), an outer ring (14) surrounding the inner ring and rotatable with a main turret (14) of the converter relative to the inner ring, the outer ring having a plurality of gas delivery channels (23), each fluidly coupled to one of the plurality of conduits connected to the glass tube connectors of Dichter ([0056], [0058], figures 1a).  Moseler further teaches the manifold is operable to align one of the plurality of gas delivery channels of the outer ring with the gas supply channel of the inner ring to fluidly couple one of the plurality of glass tubes to the gas source (figure 1b, [0058]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) and Moseler et al. (2014/0373574) as applied to claim 1 above, and further in view of Haney et al. (4,347,069).  Dichter teaches the connector includes a central bore extending axially through the connector (figure 5). Dichter teaches the glass tube is also rotated while connected to glass tube connector (p. 2 right column lines 11-14). .
Response to Arguments
Applicant’s arguments, filed February 2, 2021, with respect to the rejection(s) of claims 1-3 and 8-12 under Moseler and Ziegler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dichter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741